Citation Nr: 1035570	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery disease 
as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for impotency as secondary 
to Type II diabetes mellitus.

4.  Entitlement to service connection for skin rash as secondary 
to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Rippel


INTRODUCTION

The Veteran had active service from July 1972 to May 1976, and a 
period of active duty for training from August 1971 to February 
1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  In July 2009, 
the case came before the Board on the preliminary issue of 
whether a timely Notice of Disagreement (NOD) was filed regarding 
the RO decision of July 8, 2003, that denied entitlement to 
service connection for these disabilities.  The Board found that 
the NOD was timely, and ordered the claims remanded to the 
Appeals Management Center (AMC) for development and adjudication 
in the merits.  Following the completion of development, the AMC 
denied the claims on the merits.  The Veteran continues his 
appeal.


FINDINGS OF FACT

1.  No Type II diabetes mellitus was present until more than one 
year following the Veteran's discharge from service, and no Type 
II diabetes mellitus present during the period of this claim is 
etiologically related to service.

2.  No coronary artery disease was present until more than one 
year following the Veteran's discharge from service, and no 
coronary artery disease present during the period of this claim 
is etiologically related to service or to service-connected 
disability.

3.  Impotency was not present for many years after the Veteran's 
discharge from service, and no impotency present during the 
period of this claim is etiologically related to service or to 
service-connected disability.

4.  A skin rash disability was not present for many years after 
the Veteran's discharge from service, and no skin rash disability 
present during the period of this claim is etiologically related 
to service or to service-connected disability.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated 
by active duty; the incurrence or aggravation of Type II diabetes 
mellitus during such service may not be presumed.  38 U.S.C.A. § 
1101, 1112, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009)

2.  Coronary artery disease was not incurred in or aggravated by 
active duty, the incurrence or aggravation of coronary artery 
disease during such service may not be presumed, and no coronary 
artery disease is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1101, 1112, 1110 (West 
2002); 38 C.F.R. § 3.310 (2006), 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).

3.  Impotency was not incurred in or aggravated by active duty 
nor is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1101, 1110 (West 2002); 38 C.F.R. § 
3.310 (2006), 38 C.F.R. § 3.303 (2009).

4.  A skin rash was not incurred in or aggravated by active duty 
nor is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1101, 1110 (West 2002); 38 C.F.R. § 
3.310 (2006), 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the Veteran filed 
the claim in May 2002 and the originating agency provided the 
Veteran with the notice required under the VCAA by letter mailed 
in August 2002.  While notice with respect to the disability-
rating and effective-date elements of the claims was not sent 
until December 2006, after the initial adjudication of the 
Veteran's claims, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is not 
warranted for the Veteran's claimed disabilities. Consequently, 
no disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those elements 
of the claims was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records have 
been obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records 
that could be obtained to substantiate any of his claims.  The 
Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests diabetes mellitus 
or certain forms of heart disease to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service- 
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for Type II diabetes mellitus because it is due to his exposure 
to non-ionizing radiation in service.  He urges that his work in 
close proximity with radar and satellite dishes in Turkey exposed 
him to electromagnetic fields that caused him to develop 
diabetes.  In turn, he urges that he has heart disease, impotency 
and a skin rash due to his diabetes.  

The Veteran's service treatment records contain no reference to 
his having diabetes or symptoms of diabetes.  In 1972 he did 
report by way of history that he had an aunt with diabetes, the 
examiner noted that the Veteran showed no signs or symptoms of 
this illness.  In March 1977 he denied a family history of 
diabetes.  

In support of his claim, he has submitted medical opinion 
evidence from his treating physician, S.A., M.D.  Dr. S.A.'s 
opinion letters clearly state his professional view that the 
Veteran's diabetes is as likely as not due to his exposure to 
non-iodizing radiation during his tour of duty in Turkey in 1974 
and 1975.  In October 2009, the doctor noted that the Veteran had 
been under his care for many years for medical conditions and 
that his diabetes was at least as likely as not present in 1977 
before discharge.  The doctor noted that the Veteran's blood 
sugars had been running 141 to 400 through the years.  

The Veteran was afforded a VA examination in November 2009.  The 
examiner, who reviewed the claims folder and examined the 
Veteran, stated that he could not conclude that the Veteran's 
diabetes mellitus was at least as likely as not due to service.  
He explained that there was no evidence in the claims folder of 
diabetes prior to the initial blood sugar reading of 162 in April 
1987.  He noted that there were no objective signs or subjective 
symptoms of diabetes in the service treatment record.  
Additionally, he found no evidence to support that the diabetes 
was caused by the exposure to electromagnetic fields in Turkey.  
He stated he could not find that the current diabetes was related 
to service without resort to speculation, since there was a gap 
between service and the first documentation of diabetes in 1987.

Additional treatment records show treatment for diabetes since 
1987.  Earlier records, for example, those dated in 1984 and 
1985, do not indicate diabetes.

Thus, as to diabetes mellitus, the Board finds that the 
preponderance of the evidence is against the claim.  Although the 
Board notes Dr. A's opinion, it finds the VA physician's opinion 
more persuasive as to a lack of a nexus for several reasons.  
First, the Board notes that Dr. A's opinion is not supported by 
any detailed reasoning, the opinion is conclusory and does not 
explain the nexus between the current diabetes and service.  
Additionally, the VA physician reviewed the claims folder and 
provided specific references to the record to support his 
conclusions.  Specifically, he noted that the Veteran did not 
show symptoms or objective manifestations of diabetes in service 
or for over a decade following service. In addition, the VA 
examiner added that there is no conclusive evidence of a cause-
and-effect relationship between exposure to the sort of radiation 
experienced by the Veteran and development of any human health 
condition.

For these reasons, the Board finds the VA examination report to 
be the most persuasive and probative evidence as to etiology of 
diabetes because it was well-supported and was based on a 
thorough review of all of the evidence for and against the claim.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).  

The Board acknowledges the Veteran's complaints and his belief 
that the diabetes is related to service and that the other 
conditions are due to diabetes.  He is competent to report 
observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the Veteran is not 
competent to opine as to medical etiology or render medical 
opinions or diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As to the claims for coronary artery disease, impotence and skin 
rash, although these may be noted in the record, none of these 
were present for many years following service.  The VA examiner 
in November 2009 did not indicate that any of these disabilities 
was directly related to service.  There is no medical evidence, 
opinion or otherwise, of a direct link to service.  As to the 
claim of service connection on a secondary basis, as the claim 
for service connection for diabetes mellitus is not being 
granted, a claim based on secondary service connection is not 
possible.  

In this case, there is probative, compelling evidence against the 
claims which outweighs the evidence in support of the claim.  
Accordingly, the Board concludes that service connection is not 
warranted for diabetes or the other claimed disabilities.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable because the 
preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for Type II diabetes mellitus 
is denied.

Entitlement to service connection for coronary artery disease, 
including as secondary to Type II diabetes mellitus, is denied.

Entitlement to service connection for impotency, including as 
secondary to Type II diabetes mellitus, is denied.

Entitlement to service connection for skin rash, including as 
secondary to Type II diabetes mellitus, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


